 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MATTHEW THUESEN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                  IN THE UNITED STATES DISTRICT COURT
 8
                                    EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                         CASE NO. 2:19-CR-0047-TLN

11                                Plaintiff,           STIPULATION AND ORDER SCHEDULING
                                                       ARRAIGNMENT FOR MARCH 20, 2019
12                           v.

13   TAMARA MANUEL,

14                                Defendant.

15

16          The parties and their respective counsel, Assistant United States Attorney Matthew Thuesen on

17 behalf the United States of America and Noa Oren on behalf of defendant Tamara Manuel, stipulate and

18 request that this Court enter an order scheduling the defendant’s arraignment on the Information filed on

19 March 12, 2019, for March 20, 2019, at 2:00 p.m., before the Hon. Deborah Barnes, United States

20 Magistrate Judge.

21          IT IS SO STIPULATED.

22 Dated: March 19, 2019                                    MCGREGOR W. SCOTT
                                                            United States Attorney
23
                                                            /s/Matthew Thuesen
24                                                          MATTHEW THUESEN
                                                            Assistant United States Attorney
25

26
     Dated: March 19, 2019                                  /s/ Noa Oren
27                                                          Noa Oren
                                                            Counsel for Defendant
28


      STIPULATION AND ORDER                             1
30
 1

 2                                                ORDER

 3         Upon stipulation of the parties and good cause having been shown, the Court ORDERS that

 4 Defendant’s arraignment will occur before the Hon. Deborah Barnes, United States Magistrate Judge, on

 5 March 20, 2019, at 2:00 p.m.

 6         IT IS SO ORDERED.
 7
     Dated: March 19, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION AND ORDER                          2
30
